Citation Nr: 1214321	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from February 1962 to June 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded again for additional development.  

The Veteran claims entitlement to service connection for obstructive sleep apnea based on the theory that the disability began in service.  The Veteran was diagnosed with sleep apnea in December 1999.  There is no record of any diagnosis of or treatment for sleep apnea during service but it is noted that the Veteran reported frequent trouble sleeping, as well as ear, nose and throat trouble.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions were not complied with, the Board must again remand this matter.  Specifically, the Board ordered that the Veteran be examined and an opinion be rendered as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea began during service or is proximately due to or the result of service or any event or injury in service.  A complete rationale for each opinion offered was to be included in the report.  Specifically, the Board directed that the rationale explain the extent to which the opinion was based on medical principles and the extent to which it is based on the history provided by the Veteran.  

The Veteran was examined by a physician in December 2010.  She rendered a diagnosis of sleep apnea and opined that this disorder was less likely than not caused by or the result of snoring during military service.  The rationale for the reason given was, "medical expertise."  

The Board does not find that the opinion or rationale to be an adequate response to its inquiry.  Accordingly, the matter is returned to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The claims folder should be returned to the VA examiner who examined the Veteran in December 2010 for an addendum that states an opinion concerning whether there is a 50 percent or better probability that the Veteran's sleep apnea originated during service or is proximately due to or the result of service or any event or injury in service.  A complete rationale for all opinions expressed is required and an explanation of the principles involved would be of considerable assistance to the Board.  The rationale may be based on the examiner's knowledge and expertise, medical literature, medical history, post service treatment records, and service treatment records.  The rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folder should be forwarded to another VA examiner, who should be instructed to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


